Title: To John Adams from Timothy Pickering, 7 October 1797
From: Pickering, Timothy
To: Adams, John




Sir,
Department of State Trenton Oct. 7. 1797.

This morning I was honoured with your letter of the 2d.—Yesterday I saw Dr. Rush at this place. His information agrees with what I have heard from others, that very few persons have the yellow fever in the city of Philadelphia. The sickness is principally among the poor people in Southwark. The Doctor is now about four miles from Trenton, & I will endeavour to see him before he returns to Philadelphia, and ask his opinion on the question Whether Congress may safely assemble there on the second Monday in November. For my own part I fully expect it. Mr. Soderstrom (who was from the city yesterday) said he thought the citizens might return by the 20th of this present month.
I inclose a letter received last evening from Mr. William Turnbull, addressed to you.
The Consul of the U. States at the Cape (St. Domingo) by letter dated the 21st of September, informed me that since the departure of Santhonax (about a month before) twelve American vessels had been liberated; but they were all bound to or from French ports: they still continue to condemn those going to or from British ports, or which have their registers indorsed by the naval commanders of that nation.
The Consul sent me a pamphlet exhibiting several conversations between Santhonax & the Black Chief (now the commandant general) Toussaint Louverture, in which the former proposed and repeatedly urged that General Toussaint should join him in declaring the colony of St. Domingo independent of France, and to render themselves, one in the military, the other in the civil line, masters of the island; and in order to remove all obstacles, and perfect the plan, Santhonax proposed to cut the throats of all the white inhabitants. Toussaint, by his own account, rejected the proposals with horror. He also asked Santhonax, How they could maintain themselves independently of France? “Nous soutenir (answered Santhonax)—La France n’a point de marine, vous voyez qu’elle ne nous envoie rien; elle sera obligée de faire comme L’Angleterre envers les Etats Unis.”—It appears by this pamphlet that Toussaint had determined to send Santhonax to France, prior to the reception of the order of the Directory requiring his return.
I have the honor to be / with great respect, / sir, your most obt. servt.
Timothy PickeringMr. Brisler called upon me about ten days ago, till when I did not know that he was in Trenton. He mentioned his family and I think two female servants being with him at the Ferry; and as he said nothing to the contrary, I suppose they were all well.
Dr. Rush told me yesterday that a servant of yours whose wife lived in the lower part of Philadelphia had had the fever, and was recovered.
Mr. Brisler informed me that an attempt had been made to break into your house—that his dogs alarmed the people at Mrs. Grattan’s, who mustering, the villains fled, leaving an iron bar behind. Upon this I wrote to Mr. Hodgdon (who is president of the Common Council) suggesting the necessity of additional night watches. He answered me, that the Corporation had established patroles, of a superior class of citizens, which with the ordinary watch he hoped would prove sufficient.T. Pickering
